 



Amendment to Purchase Agreement between Accelera Innovations, Inc.

 

And

 

Traditions Home Health, Inc., Dated January 5, 2015

 

That Paragraph 3(a) of the Purchase Agreement provided for a closing date for
the transaction stated above of March 31, 2015, and made provision for an
additional 45 day extension.

 

That the Parties herein agree to amend the closing date to June 30, 2015.

 

Accelera Innovations, Inc.   Traditions Home Health, Inc.           By: /s/
Cindy Boerum   By: /s/ Sonny Nix Cindy Boerum, President     Sonny Nix, CEO

 

 

 

 

